                         Case 3:11-cr-00478-JO               Document 48           Filed 06/26/20           Page 1 of 7

AO 245C                Amended Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                       Sheet 1


                                              UNITED STATES DISTRICT COURT
                                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                                                    AMENDED JUDGMENT IN A CRIMINAL
          Plaintiff,                                                        CASE
v.                                                                          Case No.: 3:11-CR-00478-JO-1
                                                                            USM Number: 66895-065
PEDRO CRUZ GONZALES
                                                                            Elizabeth Gillingham Daily,
          Defendant.
                                                                            Defendant’s Attorney
Date of Original Judgment: February 13, 2013                                Kelly Alexandre Zusman,
(or date of last amended judgment)                                          Assistant U.S. Attorney
THE DEFENDANT:
☒pleaded guilty to count(s) 1 of the Indictment.
The defendant is adjudicated guilty of the following offense(s):
                  Title, Section & Nature of Offense                              Date Offense Concluded                  Count Number
SEX TRAFFICKING OF A CHILD = 18 USC 1591(a)(1),                                            8/21/2011                           1
and 1591(b)(2)

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
☐The defendant has been found not guilty on count(s) and is discharged as to such count(s).
☒Count(s) 2 are dismissed on the motion of the United States.
☒The defendant shall pay a special assessment in the amount of $100.00 for Count 1 payable to the Clerk of the U.S. District Court.
(See also the Criminal Monetary Penalties Sheet.)
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant’s
economic circumstances.
                                                                             February 07, 2013
                                                                             Date of Imposition of Sentence
                                                                             /s/ Robert E. Jones
                                                                             Signature of Judicial Officer
                                                                             Robert E. Jones, U.S. District Judge
                                                                             Name and Title of Judicial Officer
                                                                             June 26, 2020
                                                                             Date
                     Case 3:11-cr-00478-JO                 Document 48            Filed 06/26/20           Page 2 of 7

   AO245B        (Rev. 09/11) Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED l l/2011
                 Sheet2 - Imprisonment

   DEFENDANT:           GONZALES,Pedro                                                                         Amended Judgment-Page 2 of 7
   CASE NUMBER: 3:I I-CR-00478-01-JO




                                                          IMPRISONMENT
   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   * TIME SERVED.

   [ ]The court makes the following recommendation to the Bureau of Prisons:


   [ ] The defendant is remanded to the custody of the United States Marshal.
      ] The defendant shall surrender to the United States Marshal for this district:
        [ ]       at _____________ [ ] a.m.                                  [ ] p.m. on.___________
       [ ]       as notified by the United States Marshal.
   [ ] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        [ ]       before 2:00 p.m. on ___________
        [ ]      as notified by the United States Marshal and/or Pretrial Services.




The Bureau of Prisons will detennine the amount of prior custody that may be credited towards the service of sentence as authorized by
Title 18 USC §3585(b) and the policies of the Bureau of Prisons.



                                                                RETURN
   I have executed this judgment as follows:




   Defendant delivered on ______________To ______________

   at _____________________, with a certified copy of this judgment.



                                                                                          UNITED STATES MARSHAL


                                                                                     BY ________________
                                                                                        DEPUTY UNITED STATES MARSHAL
                 Case 3:11-cr-00478-JO               Document 48           Filed 06/26/20         Page 3 of 7

AO245B        (Rev. 09/11) Judgment in a Criminal Case· DISTRlCT OF OREGON CUSTOMIZED l 1/2011
              Sheet 3 Supervised Release

D EFEND ANT:        GONZALES, Pedro                                                                    Amended Judgment-Page 3 of 7
CASE NUMBER: 3:II-CR-00478-01-JO

                                                SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of five (5) year(s).

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
15 days of release from imprisonment and at least two periodic drug tests thereafter.

[ ] The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
     substance abuse. (Check, if applicable.) *

If this judgment imposes a fine or restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule
of Payments set forth in the Criminal Monetary Penalties section of this judgment.

The defendant shall comply with the Standard Conditions of Supervised Release that have been adopted by this court as set forth
in this judgment. The defendant shall also comply with the Special Conditions of Supervision as set forth below and any
additional conditions attached to this judgment.

                                  SPECIAL CONDITIONS OF SUPERVISION

I. The defendant's employment shall be subject to approval by the probation officer.

2. The defendant shall authorize release to the US Probation Officer any and all financial information by execution of a release
   of fmancial information form, or by any other appropriate means, as directed by the probation officer.

3. The defendant shall maintain a single checking and/or savings account in his/her name. The defendant shall deposit into
   this account all income, monetary gains or other pecuniary proceeds, and make use of this account for payment of all personal
   expenses. All other accounts must be disclosed to the probation officer.

4. The defendant shall obtain his GED certificate while on supervision as directed by the U.S. Probation Officer.

5. The defendant shall participate in a cognitive behavioral treatment program as directed by the probation officer. Such
   programs may include group sessions led by a counselor or participation in a program administered by the probation officer.

6. The defendant shall participate in and successfully complete a program for domestic violence counseling, as approved
   by the probation officer.

7.   The defendant shall participate in a sex offender assessment and treatment program as approved by the probation officer.
     The defendant shall abide by all rules and requirements of such program. This assessment and treatment program may
     include the use of the polygraph to assist in case planning and case monitoring.

8. The defendant shall register, if required by law, with the state sex offender registration agency in any state where the
   defendant resides, is employed, carries on a vocation, or is a student and shall provide written notification of compliance with
   this condition as directed by the probation officer.

9. The defendant shall reside at a residence approved by the probation officer, and shall notify the probation officer at least
   30 days prior to any change in residence.

IO. The defendant shall cooperate in the collection of DNA as directed by the probation officer, if required by law.

11. The defendant shall not associate with any known gang members.
                  Case 3:11-cr-00478-JO               Document 48            Filed 06/26/20         Page 4 of 7

AO 245B       (Rev. 09/11) Judgment in a Criminal Case -DISTRICT OF OREGON CUSTOMIZED 11/2011
              Sheet 3A - Supervised Release

DEFENDANT:            GONZALES, Pedro                                                                    Amended Judgment-Page 4 of 7
CASE NUMBER: 3:l l-CR-00478-01-JO

            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

The Judges of the District of Oregon adopt the following standard conditions of probation and supervised release to apply in every
case in which probation and/or supervised release is imposed upon a defendant. The individual judge may impose other conditions
deemed advisable in individual cases of probation or supervised release supervision, as consistent with existing or future law.

I. The defendant shall report in person to the probation office for the district to which he or she is released within 72 hours of
    release from the custody of the Bureau of Prisons.
2. The defendant shall not commit another federal, state, or local crime and shall not illegally possess a controlled substance.
    Revocation of probation or supervised release is mandatory for illegal possession of a controlled substance.
3. The defendant shall not possess a firearm, destructive, or dangerous device.
4. If the defendant illegally uses drugs or abuses alcohol, has a history of drug or alcohol abuse, or drug use or possession is
    determined to be an element of the defendant's criminal history or instant offense, the defendant shall participate in a
    substance abuse treatment program as directed by the probation officer which may include urinalysis testing to determine if
    the defendant has used drugs or alcohol. In addition to urinalysis testing that may be part of a formal drug treatment program,
    the defendant shall submit up to eight (8) urinalysis tests per month.
5. The defendant shall submit to a search of hislber person, residence, office or vehicle, when conducted by a United States
    Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
    evidence of a violation of a condition of supervision. Failure to submit to a search may be grounds for revocation. The
    defendant shall warn other residents that the premises may be subject to searches pursuant to this condition.
6. The defendant shall not leave the judicial district without the permission of the court or probation officer.
7. The defendant shall report to the probation officer as directed by the court or probation officer, and shall submit a truthful
    and complete written report within the first five days of each month.
8. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer.
    The defendant may decline to answer inquiries if a truthful response would tend to incriminate himlber. Such a refusal to
    answer may constitute grounds for revocation.
9. The defendant shall support his or her dependents and meet other family responsibilities to the best of his or her financial
    ability.
10. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training,
    or other acceptable reasons.
11. The defendant shall notify the probation officer within 72 hours of any change in residence or employment.
12. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
    narcotic or other controlled substance, or any paraphernalia related to such substances, except as prescribed by a physician.
    If, at any time, the probation officer has reasonable cause to believe the defendant is using illegal drugs or is abusing alcohol,
    the defendant shall submit to urinalysis testing, breathalyzer testing, or reasonable examination of the arms, neck, face, and
    lower legs.
13. The defendant shall not knowingly frequent places where controlled substances are illegally sold, used, distributed, or
    administered.
14. The defendant shall not knowingly associate with any persons engaged in criminal activity, and shall not knowingly associate
    with any person convicted of a felony, unless granted permission to do so by the probation officer.
15. The defendant shall permit a probation officer to visit him or her at any reasonable time at home or elsewhere, and shall
    permit confiscation of any contraband observed in plain view by the probation officer.
16. The defendant shall notify the probation officer within 72 hours of being arrested or questioned by a law enforcement officer.
17. The defendant shall not enter into any agreement to act as an informant or special agent of a law enforcement agency without
    the permission of the court.
18. As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by his or her
    criminal record or personal history and characteristics, and shall permit the probation officer to make such notifications and
    to confirm the defendant's compliance with such a notification requirement. This requirement will be exercised only when
    the probation officer believes a reasonably foreseeable risk exists or a law mandates such notice. Unless the probation officer
    believes the defendant presents an immediate threat to the safety of an identifiable individual, notice shall be delayed so the
    probation officer can arrange for a court hearing and the defendant can obtain legal counsel.
                    Case 3:11-cr-00478-JO              Document 48           Filed 06/26/20        Page 5 of 7

AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 3B - Additional Supervised Release Terms
DEFENDANT: PEDRO CRUZ GONZALES                                                                            Amended Judgment-Page 5 of 7
CASE NUMBER: 3:11-CR-00478-JO-1


                           * ADDITIONAL SUPERVISED RELEASE TERMS
1. You must undergo a 14-day quarantine at the residence approved by U.S. Probation (subject to location monitoring at Probation’s
discretion).

2. You must participate in a location monitoring program until January 1, 2023. During this period, you are subject to home detention
and your movement in the community is restricted as follows: You are restricted to your residence at all times, except for employment,
education, religious services, medical treatment, mental health or substance abuse treatment, attorney visits, court appearances, court-
ordered obligations, or other activities as pre-approved by the probation officer. Unless otherwise specified by the Court, your
participation in the location monitoring program will be monitored using technology approved by the probation officer, which may
include radio frequency (RF) monitoring, GPS monitoring, or voice recognition. You must abide by all technology requirements. You
must follow the program rules and pay all or part of the costs of participation in the location monitoring program as directed by the
Court or the probation officer.

3. You must participate in a substance abuse treatment or alcohol abuse treatment program, which may include inpatient treatment, and
follow the rules and regulations of that program. The probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.). The program may include urinalysis testing to determine if you have used drugs or
alcohol. You must not attempt to obstruct or tamper with the testing methods.

4. You must submit to substance abuse testing to determine if you have used a prohibited substance. Such testing may include up to
twelve (12) urinalysis tests per month. You must not attempt to obstruct or tamper with the testing methods.
                    Case 3:11-cr-00478-JO                     Document 48               Filed 06/26/20             Page 6 of 7

AO245B          (Rev. 09/11) Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED 11/2011
                Sheet 5 - Criminal Monetary Penalties

DEFENDANT:           GONZALES, Pedro                                                                                     Amended Judgment-Page 6 of 7
CASE NUMBER: 3:1 l-CR-00478-01-JO

                                            CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the Schedule of Payments set forth
in this Judgment:
                    Assessment                                          Fine                       Restitution                      TOTAL
                    (as noted on Sheet 1)
   TOTALS                         $100.00                               $00.0                         $00.0                         $100.00

  ] The determination of restitution is deferred until ________. An Amended Judgment in a Criminal Case will be
    entered after such determination.

[ ] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all non­
     federal victims must be paid in full prior to the United States receiving payment.

                                                                                 Amount of Restitution                    Priority Order
         Name of Payee                 Total Amount of Loss*                          Ordered                        or Percentage of Payment
                                                        $                                      $


 TOTALS

   ) If applicable, restitution amount ordered pursuant to plea agreement                    $________

   ] The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on the
     Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   ) The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     [ ]        the interest requirement is waived for the [ ] fine and/or [ ) restitution.

     [ ]        the interest requirement for the [ ] fine and/or [ ] restitution is modified as follows:



                 Any payment shall be divided proportionately among the payees named unless otherwise specified.


*Findings for the total amount oflosses are required under Chapters 109A, I 10, I JOA, and I 13A ofTitle 18, United States Code, for offenses committed on
or after September 13, 1994, but before April23, 1996.
                   Case 3:11-cr-00478-JO                   Document 48              Filed 06/26/20            Page 7 of 7

AO245B         (Rev, 09/11) Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED 11/2011
               Sheet 6 - Schedule of Pa}'ments

DEFENDANT:           GONZALES, Pedro                                                                                Amended Judgment-Page 7 of 7
CASE NUMBER: 3:l l-CR-00478-01-JO

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A. [X]         Lwnp sum payment of$100.00 due immediately, balance due

               [ ]       not later than _______, or
               [ ]       in accordance with [] C or [ ] D below; or

B. []          Payment to begin immediately (may be combined with [] C or [ ] D below); or

C. []          If there is any unpaid balance at the time of defendant's release from custody, it shall be paid in monthly installments of
               not less than $ ____ Until paid in full to commence immediately upon release from imprisonment.

D. []          Special instructions regarding the payment of criminal monetary penalties:


[X] Payment of criminal monetary penalties, including restitution, shall be due during the period of imprisonment as follows:
    (I) 50% of wages earned if the defendant is participating in a prison industries program; (2) $25 per quarter if the defendant is not
    working in a prison industries program.

It is ordered that resources received from any source, including inheritance, settlement, or any other judgment, shall be applied to any
restitution or fine still owed, pursuant to 18 USC§ 3664(n).

All criminal monetary penalties, including restitution, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the Clerk of Court at the address below, unless otherwise directed by the Court, the
Probation Officer, or the United States Attorney.

(X] Clerk of Court                                       ] Clerk of Court                                        ] Clerk of Court
    US District Court - Oregon                             US District Court - Oregon                              US District Court - Oregon
    1000 SW Third Avenue                                   405 East 8th Avenue                                     310 West Sixth Street
    Suite 740                                              Suite 2100                                              Room 201
    Portland, OR 97204                                     Eugene, OR 97401                                        Medford, OR 97501

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I I Joint and Several
Case Nwnber
Defendant and Co-Defendant Names                                              Joint and Several                     Corresponding Payee,
{including defendant number)                     Total Amount                 Amount                                if appropriate


     [ ]       The defendant shall pay the cost of prosecution.
     ( ]       The defendant shall pay the following court cost(s):
     [ ]       The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
